LAW OFFICES OF ERIC P. LITTMAN, P.A. 7695 S.W. I 04TH STREET OFFICES AT PINECREST SUITE 2 S 0 MIAMI. FLORIDA 331 56 MARK J. BRYN OF COUNSEL November 8, 2011 TELEPHONE: (305) 663-3333 FACSIMILE: (305) 055-0003 E-MAIL: ELITTMAN@A0L.com SENT VIA EMAIL TO: Haseleyc@sec.gov Ms. Courtney Haseley, Esquire United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Re: Medical Makeover Corporation of America Preliminary Information Statement on Schedule 14C Filed October 18, 2011 File No. 000-30621 Dear Ms. Haseley: As special securities counsel to Medical Makeover Corporation of America ("MMC") and in response to your October 27, 2011 comment letter with respect to MMC's Preliminary Information Statement on Schedule 14C, our response is outlined herein. Please note that the paragraph numbers below refer to the paragraph numbers in your letter. Simultaneously with the transmission of this letter, we are filing a clean and marked copy of the Amended Preliminary Schedule 14C which addresses your comments and my responses herein. 1.
